ACCEPTED
                                                                                                               06-15-00014-CV
                                                                                                     SIXTH COURT OF APPEALS
                                                                                                          TEXARKANA, TEXAS
                                                                                                          2/20/2015 4:54:16 PM
                                                                                                               DEBBIE AUTREY
                                                                                                                        CLERK

The full content of this file cannot be displayed with your current PDF viewer. Please update to the latest
possible version to view this document.

                                                                                         FILED IN
                                                                                  6th COURT OF APPEALS
                                                                                    TEXARKANA, TEXAS
                                                                                  2/23/2015 10:53:00 AM
                                                                                       DEBBIE AUTREY
                                                                                           Clerk